DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-12, 17, 19-20, 32, 41, 58, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022162 Ong et al., hereinafter “Ong”, in view of US 2016/0135706 Sullivan et al., hereinafter “Sullivan” (both cited previously).
Regarding claim 1, Ong discloses a method of analyzing cardiac data (Para 1; determining a cardiac risk score) relating to a patient (Figure 1, element 10), comprising: providing cardiac data relating to the patient (Para 52; ECG data); identifying a type of property (Para 52 and 104; HRV is selected as the property they are studying in this application, it is inherently selected); determining a context length based on the type of property (HRV is the property that is evaluated in this art, Para 102 selects 5 mins of ECG reading to determine the properties and do the full evaluation. 5 mins is not a random number. This length is selected because it is a sufficient time period to determine HRV, para 135. As an example, a 1 second 
Ong does not disclose that the context length is a beat measurement. 
However, Sullivan teaches different beats per minute depending on systolic blood pressure ranging from 40-130 BPM (Para 508). Meaning, combined with Ong, the context length can be set to a beat measurement when equated with time (Ong, Para 102; 5 mins of length equates anywhere from 200 heartbeats to 650 heartbeats).

Regarding claim 2, Ong discloses the threshold value (Para 91) is determined based on a dataset (Para 91; past patient diagnoses data) comprising a plurality of data obtained from multiple sources (Para 91; past patient diagnoses data).
Regarding claim 3, Ong discloses the context length (Para 102; defined as a time rather than heartbeats, 5 minutes).
Ong does not explicitly disclose the context length is between 10 and 100,000 heartbeats. 
However, Sullivan teaches different beats per minute depending on systolic blood pressure ranging from 40-130 BPM (Para 508). Meaning, combined with Ong, the context length is between 10 and 100,000 heartbeats (Ong, Para 102; 5 mins of length equates anywhere from 200 heartbeats to 650 heartbeats).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught the number of beats per minute as taught by Sullivan, in the invention of Ong, in order to define the respiratory rate and define the number of beats (Sullivan; Para 508).
Regarding claim 4, Ong discloses the context length (Para 102) is an optimally discriminating context length (Para 102; 5 minute is defined as the time that is sufficient for the relevant readings, but any other time period can be used if it is sufficient, but for their particular purposes that is the optimal length of ECG data needed) for a combination of types of property (Para 52 discloses HRV, but could be any one of Standard deviation (Para 143), mean heart rate (Para 144) …).
Regarding claim 5, Ong discloses the or each property (Para 52, 143, and 144) is determined over a context length (Para 102) which is an optimally discriminating context length for the identified type of property (Para 102 all these properties are determined over the ECG reading which is 5 minutes, but any other optimal time may be used, especially with some of the properties being time domain readings).
Regarding claim 7, Ong discloses providing further data relating to the patient (Para 57), wherein the further data comprises at least one of: physiological data, demographic data, admission data, past medical history, laboratory data, imaging data (Para 58; medical history); determining one or more properties of the further data (Para 39 and 52 describe the second data going through the same process of the first), wherein the or each property of the further data (Para 52 and 57) is determined over a particular context length (Para 102; 5 minutes), the context length being selected based on the property (Para 102; any length of time can be selected based on the relevant readings); comparing the or each property of the further data (Para 57) against a respective predetermined threshold value (Para 57, compared to a weighted classifier) for the further data, thereby to indicate a probability of the patient experiencing a cardiac event (Para 57; determines risk score of cardiac arrest); and providing an output based on the comparison (Para 90; the risk score is provided as an output to the patient).
Regarding claim 8, Ong discloses providing an output (Para 90) based upon a combination of the comparison of the property data (Para 27; using the first input data) and the comparison of the further data (Para 36; further includes weighing the second data with a classifier and using that to assess risk as well).
Regarding claim 9, Ong discloses the data (Para 7) comprises data from multiple heartbeats and/or wherein the data comprises RR intervals of multiple heartbeats (Para 31), for example as indicated on an electrocardiogram (ECG) (Para 31; in terms of this being considered to determine the risk score, risk is the output like rejected in claim 1 and the RR intervals are used in the determination of risk, given that the claims do not define a timeframe for the collection of data, examiner believes this rejection still holds).
Regarding claim 11, Ong discloses all the limitations of claim 9.
Ong does not disclose processing the data in batches, processing the data in batches of a size of at least 5 heartbeats.
However, Sullivan teaches processing the data in batches (Para 366), processing the data in batches of a size of at least 5 heartbeats (Para 366; batches of 5 intervals of heartbeats).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have processed the data in batches as taught by Sullivan, in the invention of Ong, in order to calculate standard deviation and other features (Sullivan; Para 366).
Regarding claim 12, Ong discloses the type of property (Para 52; Determining heart rate variability) comprises at least one of: a property of multiple heartbeats; a mean of multiple heartbeats; a standard deviation of multiple heartbeats; a standard deviation in successive differences of multiple heartbeats; a measured heart rate variability (HRV) of a patient; and a fraction of multiple heartbeats that exceed an abnormality threshold (Para 32; HRV, standard deviation, mean heart rate, …).
Regarding claim 17, Ong discloses calculating a rate of change of the property (Para 204 discloses a change in features that the system calculates, examiner takes the position that the rate of change is calculated so the model can deal with the potential changes).
Regarding claim 19, Ong discloses the property (Para 52) is compared against the respective predetermined value (Para 202 and 91) for a given time window (Para 54, 117, 137, and 230 imply that the classifier and the determination of the properties are within a set time period).
Regarding claim 20, Ong discloses the output (Para 241; the risk score is the output) comprises triggering an alert (Para 241) when the indicated probability exceeds a predetermined probability threshold (Para 241; when the risk score goes beyond an acceptable score, an alarm is issued) and/or the indicated probability (Para 225; output being the risk score) comprises an indication of a corresponding time and/or a display of a period of highest risk (Para 224 and 225; the data is weighted using the classifier and the highest risk is identified and displayed first by the triage system).
Regarding claim 32, Ong discloses the indicated probability (Para 225; output being the risk score) comprises an indication of a corresponding time and/or a display of a period of highest risk (Para 224 and 225; the data is weighted using the classifier and the highest risk is identified and displayed first by the triage system).
Regarding claim 41, Ong discloses the respective predetermined threshold (Para 40, 91, and 202; all inputs/properties are compared to past diagnoses to provide a risk score, which implies it is comparing to a variety of thresholds) is determined by: training at least two classifiers (Para 71 and 213) to classify a property of multiple heartbeats within the cardiac data (Para 71) using at least one machine learning algorithm (Para 161 and 174); and combining the at least two classifiers to produce a hybrid classifier (Figure 5B, element 558; all classifiers are weighted and placed in a hybrid module); wherein the combination is based on a performance metric (Para 200).
Regarding claim 58, Ong discloses a system for analyzing cardiac data (Para 1; determining a cardiac risk score) relating to a patient (Figure 1, element 10), comprising: a data module (Figure 2, elements 110 and 112) for providing cardiac data relating to the patient (Para 52; ECG data); an analysis module (Figure 2, element 150; extracts properties Para 135 and 32) for: identifying a type of property (Para 52 and 104; HRV is selected as the property they are studying in this application, it is inherently selected); determining a context length for the type of property (HRV is the property that is evaluated in this art, Para 102 selects 5 mins of ECG reading to determine the properties and do the full evaluation. 5 mins is not a random number. This length is selected because it is a sufficient time period to determine HRV, para 135. As an example, a 1 second time reading would not have been sufficient, see response to argument section for more details); determining a property of the cardiac data (Para 52; Determining heart rate variability), wherein the property (Para 52; Determining heart rate variability of the ECG) is determined over the context length (Para 102; 5 min ECG reading; while it does mention that any other time period can be used for relevant readings, they are still specifically using a particular context length, 5 minutes, for their readings and disclosing that another particular time can be defined and set instead. In terms of context length being a beat measurement instead of time, applicant’s specification discloses on Page 3, lines 31-32 that the context length can be around 350 beats, equating to roughly 5-6 mins. Therefore if Ong discloses measurements of ECG data over 5 mins, one can interpret that to be around 350 beats, nonetheless refer to the rejection with Sullivan for a further justification); a comparison module (Figure 2, element 104) for comparing the property against a predetermined threshold value (Para 91 and 202; all inputs/properties are compared to past diagnoses to provide a risk score, which implies it is comparing to a variety of thresholds), thereby to indicate a probability of the patient experiencing a cardiac event (Para 90 and 91; a risk score is determined that indicates the probability of a cardiac arrest); and a presentation module (Figure 2, element 106 and Para 198) for providing an output based on the comparison (Para 90; the risk score is provided as an output to the patient).
Ong does not disclose that the context length is a beat measurement. 
However, Sullivan teaches different beats per minute depending on systolic blood pressure ranging from 40-130 BPM (Para 508). Meaning, combined with Ong, the context length can be set to a beat measurement when equated with time (Ong, Para 102; 5 mins of length equates anywhere from 200 heartbeats to 650 heartbeats).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught the number of beats per minute as taught by Sullivan, in the invention of Ong, in order to define the respiratory rate and define the number of beats (Sullivan; Para 508).
Regarding claim 62, Ong discloses the data module (Figure 2, elements 110 and 112) comprises at least one of: an electrocardiogram (ECG) machine; a pulsometer; a wearable cardioverter defibrillator; an implantable cardioverter defibrillator; a respiratory monitor; and a capnography monitor, or other such source extracting data from the cardiorespiratory system of a patient (Figure 2, element 112; ECG machine).
Regarding claim 63, Ong discloses an apparatus (Para 7) for analyzing patient health using data (Para 1; determining a cardiac risk score) relating to a patient (Figure 1, element 10) comprising: an analysis module (Figure 2, element 150; extracts properties Para 135 and 32) for: identifying a type of property (Para 52 and 104; HRV is selected as the property they are studying in this application, it is inherently selected); determining a context length for the type of property (HRV is the property that is evaluated in this art, Para 102 selects 5 mins of ECG reading to determine the properties and do the full evaluation. 5 mins is not a random number. This length is selected because it is a sufficient time period to determine HRV, para 135. As an example, a 1 second time reading would not have been sufficient, see response to argument section for more details); determining a property of the cardiac data (Para 52; Determining heart rate variability), wherein the property (Para 52; Determining heart rate variability of the ECG) is determined over the context length (Para 102; 5 min ECG reading; while it does mention that any other time period can be used for relevant readings, they are still specifically using a particular context length, 5 minutes, for their readings and disclosing that another particular time can be defined and set instead. In terms of context length being a beat measurement instead of time, applicant’s specification discloses on Page 3, lines 31-32 that the context length can be around 350 beats, equating to roughly 5-6 mins. Therefore if Ong discloses measurements of ECG data over 5 mins, one can interpret that to be around 350 beats, nonetheless refer to the rejection with Sullivan for a further justification); a comparison module (Figure 2, element 104) for comparing the property against a predetermined threshold value (Para 91 and 202; all inputs/properties are compared to past diagnoses to provide a risk score, which implies it is comparing to a variety of thresholds), thereby to indicate a probability of the patient experiencing a cardiac event (Para 90 and 91; a risk score is determined that indicates the probability of a cardiac arrest); and a presentation module (Figure 2, element 106 and Para 198) for providing an output based on the comparison (Para 90; the risk score is provided as an output to the patient).
Ong does not disclose that the context length is a beat measurement. 
However, Sullivan teaches different beats per minute depending on systolic blood pressure ranging from 40-130 BPM (Para 508). Meaning, combined with Ong, the context length can be set to a beat measurement when equated with time (Ong, Para 102; 5 mins of length equates anywhere from 200 heartbeats to 650 heartbeats).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught the number of beats per minute as taught by Sullivan, in the invention of Ong, in order to define the respiratory rate and define the number of beats (Sullivan; Para 508).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022162 Ong et al., hereinafter “Ong”, in view of US 2016/0135706 Sullivan et al., hereinafter “Sullivan”, further in view of US 2005/0004486 Glass et al., hereinafter “Glass” (cited previously).
Regarding claim 6, Ong discloses an optimally discriminating context length (Para 102). 
Ong does not disclose a context length is determined using at least one of: a chi-squared (X2) test, a Kolmogorov-Smirnov test, and an Energy test.
However, Glass teaches Context length (Para 44 and 47) is determined using at least one of: a chi-squared (X2) test, a Kolmogorov-Smirnov test, and an Energy test (Para 77; Kolmogorov-Smirnov test).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified how the context length was determined as taught by Glass, in the invention of Ong, in order to obtain rapid results achieved by reducing computation time (Glass; Para 12).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022162 Ong et al., hereinafter “Ong”, in view of US 2016/0135706 Sullivan et al., hereinafter “Sullivan”, further in view of US 2012/0310050 Osorio, hereinafter “Osorio” (cited previously).
Regarding claim 21, Ong discloses all the limitations of claim 1. 
Ong does not disclose the indicated probability is determined using Bayesian inference.
However, Osorio teaches the indicated probability (Para 9 and 161) is determined using Bayesian inference (Para 161).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the probability will be determined using Bayesian inference as taught by Osorio, in the invention of Ong, in order to determine the probability of a cardiac event (Osorio; Para 161).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Examiner has considered the remarks and arguments presented by applicant, but still holds the same rejection.
First, examiner would like to clarify a few amendments given in the remarks section. Applicant points that claim 32 has been cancelled, claim 66 has been amended, and a new claim 69 has been added, however none of these amendments are shown in the claim set. Was the wrong claim set submitted on 11/30/21 ??
For the argument regarding claims 1, 58, and 63 examiner respectfully disagrees. Applicant is currently teaching selecting one type of property over one context length and carrying on with the rest of the method. While examiner understands the argument made, the claimed language is not reflecting what is taught in the specification. Currently, reference Ong still discloses the claimed limitations. Ong is identifying HRV from the ECG data (Para 52) and evaluating that to determine the probability of a cardiac event. This property Is evaluated over a chosen context length (Para 102; like mentioned in the rejection above, this 5 min reading is not chosen at random, this is a sufficient ECG reading length to determine the HRV parameter, a 1 second reading for example would not have been long enough, so Ong is determining this property over a particular/sufficient length). In terms of the context length being a beat measurement, examiner suggests adding that into the claim language of claims 1, 58, and 63, but still holds the current rejection. 
Examiner agrees that Ong does not teach or suggest multiple different properties each measured or determined over a particular context length. To overcome prior art Ong, examiner suggests amending the independent claims to read on multiple properties and claim that each context length is associated with one of the multiple properties. In this way, the prior art would require to teach multiple properties each evaluated over a certain context length, with a motivation on why the property is associated with that particular length. If any further clarification can also be added to how the context length is chosen, this would also be favorable to the applicant in overcoming prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792